 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   U.S.A. DAWGS, INC.,
                                                           Case No.: 2:17-cv-02054-JCM-NJK
11          Plaintiff(s),
                                                                          Order
12   v.
                                                                     [Docket No. 66]
13
     CROCS, Inc., et al.,
14
            Defendant(s).
15
16         Pending before the Court is a motion by the law firm Larson Zirzow & Kaplan, LLC to
17 withdraw as counsel for Plaintiff. Docket No. 66. The Court hereby SETS a hearing on that
18 motion for 2:00 p.m. on April 4, 2019, in Courtroom 3B. Plaintiff shall appear in person.
19 Plaintiff’s current counsel and any newly retained counsel shall appear in person. There will be no
20 exceptions to these appearance requirements.
21         No later than March 7, 2019, Plaintiff’s current counsel shall serve it with this order and
22 shall file a proof of service. Any response to the motion to withdraw shall be filed no later than
23 April 3, 2019.
24         IT IS SO ORDERED.
25         Dated: March 20, 2019
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
